Name: Commission Implementing Regulation (EU) 2018/349 of 8 March 2018 amending for the 282nd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations
 Type: Implementing Regulation
 Subject Matter: politics and public safety;  international affairs;  civil law;  international trade;  European construction
 Date Published: nan

 9.3.2018 EN Official Journal of the European Union L 67/28 COMMISSION IMPLEMENTING REGULATION (EU) 2018/349 of 8 March 2018 amending for the 282nd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations (1), and in particular Article 7(1)(a) and Article 7a(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 6 March 2018, the Sanctions Committee of the United nations Security Council decided to add three entries to the list of persons, groups and entities to whom the freezing of funds and economic resourced should apply. Annex I to Regulation (EC) No 881/2002 should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective it should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 March 2018. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entries are added under the heading Natural persons: (a) Salim Mustafa Muhammad Al-Mansur (alias: (a) Salim Mustafa Muhammad Mansur Al-Ifri; (b) Saleem Al-Ifri; (c) Salim Mansur Mustafa; (d) Salim Mansur; (e) Hajji Salim Al-Shaklar). Date of birth: (a) 20.2.1962 (b) 1959. Place of birth: (a) Baghdad, Iraq; (b) Tel Afar, Nineveh Province, Iraq. Nationality: Iraqi. Passport no: Iraq number A6489694, issued on 2.9.2013 (expires on 31.8.2021). National identification no: (a) Iraq national identification card 00813602, issued on 18.9.2011; (b) Iraq Certificate of Iraqi Nationality 300397, issued on 25.6.2013. Address: (a) 17 Tamoz, Mosul, Iraq (previous address); (b) Tel Afar  Al-Saad, Mosul, Iraq (previous address). Other information: Physical description: hair colour: black; eye colour: honey; height: 170 cm; speaks Arabic. Date of designation referred to in Article 7d(2)(i): 6.3.2018. (b) Umar Mahmud Irhayyim Al-Kubaysi (alias: (a) Umar Mahmud Rahim al-Kubaysi; (b) Omar Mahmood Irhayyim Al-Fayyadh; (c) Umar Mahmud Rahim; (d) Umar Mahmud Rahim Al-Qubaysi; (e) Umar Mahmud Al-Kubaysi Arhaym; (f) Umar Mahmud Arhaym; (g) Omar Mahmood Irhayyim; (h) Omar Mahmood Irhayyim Al-Fayyadh Al-Kobaisi; (i) Umar al-Kubaysi). Date of birth: (a) 16.6.1967; (b) 1.1.1967. Place of birth: Al-Qaim, Al-Anbar Province, Iraq. Nationality: Iraqi. Passport no: Iraq number A4059346, issued on 29.5.2013, issued in Baghdad, Iraq (expires on 27.5.2021). National identification no: (a) Iraq national identification card 00405771, issued on 20 May 2013, issued in Iraq; (b) Iraq Certificate of Iraqi Nationality 540763, issued on 13.2.1984. Address: Al-Qaim, Al-Anbar Province, Iraq. Other information: Physical description: sex: male, hair colour: black; height: 175 cm; speaks Arabic. Date of designation referred to in Article 7d(2)(i): 6.3.2018. (2) The following entry is added under the heading Legal persons, groups and entities: Al-Kawthar Money Exchange (alias: (a) Al Kawthar Co.; (b) Al Kawthar Company; (c) Al-Kawthar Hawala). Address: Al-Qaim, Al Anbar Province, Iraq. Other information: Money exchange business and owned by Umar Mahmud Irhayyim al-Kubaysi as of mid-2016. Established in 2000 under License number 202, issued on 17.5.2000, and since withdrawn. Date of designation referred to in Article 7d(2)(i): 6.3.2018.